DAVIS, Judge.
R.J.H. appeals the trial court’s adjudication of delinquency for violating Tampa’s juvenile curfew ordinance. See Tampa, Fla., Code § 14-26(c) (1996). We reject R.J.H.’s contention that the ordinance is unconstitutional and affirm under the authority of J.P. v. State, 775 So.2d 324 (Fla. 2d DCA 2000), and State v. T.M., 761 So.2d 1140 (Fla. 2d DCA 2000).
We again certify the following questions of great public importance:
WHAT LEVEL OF SCRUTINY MUST .A COURT APPLY WHEN REVIEWING THE CONSTITUTIONALITY OF A JUVENILE CURFEW ORDINANCE?
WHETHER THE TAMPA JUVENILE CURFEW ORDINANCE IS CONSTITUTIONAL?
Affirmed.
CASANUEVA, J., concurs.
NORTHCUTT, A.C.J., dissents with opinion.